[Cite as State v. Hyde, 2020-Ohio-4383.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :          No. 109189

                 v.                              :

EDWARD HYDE, JR.,                                :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 10, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-98-368392-ZA


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Mary M. Frey, Assistant Prosecuting
                 Attorney, for appellee.

                 Lester S. Potash, for appellant.


SEAN C. GALLAGHER, J.:

                   Defendant-appellant Edward Hyde, Jr. (“Hyde”), appeals the trial

court’s decision to deny his motion to terminate the lifetime suspension of his

driving privileges. After reviewing the record, we affirm the trial court’s decision.
      Background

               In 1988, Hyde was convicted of one count of aggravated vehicular

homicide in violation of R.C. 2903.06, a felony of the third degree, and three counts

of aggravated vehicular assault in violation of R.C. 2903.08, felonies of the fourth

degree, with an attendant D.U.I. specification on each count. Hyde was sentenced

to five years in prison and his driver’s license was suspended for life. His convictions

were affirmed on appeal in State v. Hyde, 8th Dist. Cuyahoga No. 77592, 2001 Ohio

LEXIS 81 (Jan. 11, 2001) (“Hyde I”).

               On May 5, 2015, the trial court denied Hyde’s motion for termination

of suspension of his driving privileges, or for limited occupational privileges. That

decision was reversed in State v. Hyde, 8th Dist. Cuyahoga No. 103098, 2016-Ohio-

113 (“Hyde II”), wherein it was determined that the trial court relied on “outdated

case law” and made erroneous legal conclusions. Id. at ¶ 10 and 22. In Hyde II, this

court recognized that “the trial court’s reliance on the fact he committed the offenses

while under the influence was not a valid basis for denying his motion,” and the case

was remanded “for the trial court to conduct a hearing to determine whether ‘other

considerations’ weigh against terminating Hyde’s life suspension pursuant to R.C.

4510.54(D).” Id. at ¶ 17 and 27. In February 2017, the trial court granted Hyde

limited driving privileges for occupational, medical, and church purposes. In the

judgment entry, the trial court retained “the right to modify or terminate the

defendant’s limited driving privileges * * *.”
               On September 23, 2019, over 30 years after his conviction, Hyde filed

a motion to terminate his driver’s license suspension and requested a hearing

pursuant to R.C. 4510.54. The state filed a brief in opposition to the motion on

October 3, 2019. On October 9, 2019, the trial court denied the motion upon

“consideration of the motion filed and the state’s brief in response[.]” Hyde timely

filed this appeal.

      Law and Analysis

               Hyde raises three assignments of error for our review. His first two

assignments of error challenge (1) the trial court’s issuance of a ruling before the

time for filing a reply brief, and (2) the clerk of courts’ erroneous service of the

electronic notification of the filing of the state’s brief in opposition upon Hyde and

not upon his counsel.

               The Ohio Rules of Criminal Procedure contain no provision that

would require the trial court to allow for a reply brief before ruling on the motion at

issue. Hyde argues that Crim.R. 57(B) directs that in the absence of a procedure

under the criminal rules, the civil rules of procedure may be applied. Therefore, he

claims he was entitled to file a reply under a Civ.R. 6(C)(1).

               Hyde misconstrues Crim.R. 57(B), which provides: “If no procedure

is specifically prescribed by rule, the court may proceed in any lawful manner not

inconsistent with these rules of criminal procedure, and shall look to the rules of

civil procedure and to the applicable law if no rule of criminal procedure exists.” As

stated in Crim.R. 57(A)(1): “The expression ‘rule of court’ * * * means a rule
promulgated by the Supreme Court or a rule concerning local practice adopted by

another court that is not inconsistent with the rules promulgated by the Supreme

Court and is filed with the Supreme Court.”

              As applicable in this matter, Loc.R. 11(D) of the Court of Common

Pleas of Cuyahoga County, General Division, allows reply briefs to be filed “‘with

leave of the Court only upon a showing of good cause.’” Loc.R. 11(D) is not

inconsistent with the Ohio Rules of Criminal Procedure and is the applicable law

that governs in this matter.

              Thus, the trial court was permitted to rule upon Hyde’s motion

without waiting for a reply brief. See State v. Chapman, 8th Dist. Cuyahoga No.

107158, 2019-Ohio-176, ¶ 16-17 (finding the trial court was permitted to rule on a

motion for leave for a new trial without waiting for a reply). Insofar as Hyde argues

that the clerk of courts erroneously sent notification of the filing of the brief in

opposition to him, as opposed to his counsel of record, we find no reversible error

occurred because the trial court was permitted to rule on the motion without a reply

and nothing prevented Hyde from requesting leave to file a reply after his motion

was denied. Accordingly, we overrule the first and second assignments of error.

              Under his third assignment of error, Hyde claims the trial court

abused its discretion when denying his motion to terminate his driver’s license

suspension.

              Hyde sought to terminate his driver’s license suspension pursuant to

R.C. 4510.54. The statute permits a defendant whose driver’s license has been
suspended for life or for a period in excess of fifteen years to “file a motion with the

sentencing court for modification or termination of the suspension.” The statute

requires the defendant to demonstrate that the requirements under R.C.

4510.54(A)(1)-(3) have been met. R.C. 4510.54(A).

               Pursuant to R.C. 4510.54(B), the trial court has the discretion to

“deny the motion without a hearing, but shall not grant the motion without a

hearing.” The statute provides that “[i]f the motion is denied without a hearing, the

court may consider a subsequent motion filed by the defendant[,]” but “[i]f the court

denies the motion after a hearing, the court shall not consider a subsequent motion

for that person.” R.C. 4510.54(B).

               Pursuant to R.C. 4510.54(D), “[b]efore ruling on the motion, the court

shall take into account the person’s driving record, the nature of the offense that led

to the suspension, and the impact of the offense on any victim.” R.C. 4510.54(D).

“The court may modify or terminate the suspension subject to any considerations it

considers proper if the court finds that allowing the person to drive is not a danger

to the public.” (Emphasis added.) R.C. 4510.54(D).

               Ultimately, the decision on whether to modify or terminate a driver’s

license suspension under R.C. 4510.54(D) rests within the sound discretion of the

trial court. Therefore, the trial court’s decision to deny appellant’s motion will not

be reversed absent an abuse of discretion. See State v. Bullington, 8th Dist.

Cuyahoga Nos. 107266 and 107267, 2019-Ohio-351, ¶ 8-9. “‘When applying this

standard, an appellate court is not free to substitute its judgment for that of the trial
court.’” State v. Herring, 94 Ohio St.3d 246, 255, 2002-Ohio-796, 762 N.E.2d 940,

quoting Berk v. Matthews, 53 Ohio St.3d 161, 169, 559 N.E.2d 1301 (1990).

               In this case, Hyde demonstrated compliance with all the

requirements set forth in R.C. 4510.54(A)(1)-(3) and the exclusions in R.C.

4510.54(F) do not apply. In support of his motion, appellant submitted a certificate

recognizing his employment service with the United States Department of Defense,

his driving record and criminal record, which revealed no further moving violations

or criminal offenses, proof of insurance, and other documents. The state’s brief in

opposition argued “the serious nature of Hyde’s offenses” and their impact. In

denying the motion, the trial court indicated that its ruling was made “in

consideration of the motion filed and the state’s brief in response.”

               Although appellant argues that “the trial court’s order provides no

evidence of its consideration for this court to conduct a meaningful review,” the trial

court acted within its discretion in denying the motion and was not required to set

forth any reasons in its decision. As this court found in Bullington, the trial court’s

denial of a motion to terminate a driver’s license suspension without reasons or

explanation was not an abuse of discretion because the statute, which in that case

was R.C. 2925.03(G)(2), conferred the discretion to grant or deny the motion on the

trial court and did not require the trial court to engage in an analysis on the record.

Id. at ¶ 6 and 9.

               We recognize that Hyde has demonstrated that he meets the

eligibility requirements under R.C. 4510.54(A), that his suspension was imposed
over 30 years ago, and as this court recognized in Hyde II, “he has remained a law-

abiding citizen since the charges and appears to have overcome his alcohol

addiction.” Hyde II, 8th Dist. Cuyahoga No. 103098, 2016-Ohio-113, at ¶ 22.

However, R.C. 4510.54(D) also instructs the court to take into account the nature of

the offense that led to the suspension and the impact of the offense on any victim,

and as acknowledged in Hyde II, “R.C. 4510.54(D) does allow the trial court

discretion in determining whether the modification or termination should be

granted based on ‘other considerations’ * * *.” Id. at ¶ 21. Nothing in R.C. 4510.54

requires a trial court to terminate a previously imposed license suspension when

eligibility requirements are met.

              Our review of the trial court’s journal entry reflects that it considered

the arguments and documents presented in Hyde’s motion and the state’s response

relative to R.C. 4510.54(D). The trial court exercised its discretion to deny the

motion without a hearing. R.C. 4510.54(B).

              Accordingly, we find the trial court acted within the discretion

afforded by R.C. 4510.54 and we cannot substitute our judgment for that of the trial

court. Nevertheless, we recognize that the trial court granted Hyde limited driving

privileges in February 2017, which was over two years before Hyde filed his motion

in this matter, and the trial court may consider a subsequent motion filed by the

defendant. See R.C. 4510.54(B). Under circumstances such as those presented in

this case, we would encourage trial courts to exercise their discretion in holding a

hearing under R.C. 4510.54(D) to afford the parties the opportunity to present
information relevant to the motion before rendering a decision. Hyde’s third

assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR